 



Exhibit 10(c)

AMENDED AND RESTATED
SUPPLEMENTAL RETIREMENT
AGREEMENT

THIS AMENDED AND RESTATED SUPPLEMENTAL RETIREMENT

AGREEMENT(this “Agreement”) is made and entered into as of this 18th day of
February 2004 by and between Banknorth Group, Inc. (formerly known as Peoples
Heritage Financial Group, Inc.), its subsidiaries and affiliates (collectively,
the “Corporation”), and William J. Ryan (the “Executive”).

WITNESSETH:

     WHEREAS, the Corporation and the Executive are parties to a certain
Supplemental Retirement Agreement dated as of January 1, 1996, as amended by a
First Amendment to Supplemental Retirement Agreement dated March 27, 2001, and
as further amended and restated by an Amended and Restated Supplemental
Retirement Agreement dated as of January 1, 2002 (as so amended and restated,
the “Prior Agreement”); and

     WHEREAS, the Corporation and the Executive wish to amend and restate the
Prior Agreement in its entirety as hereinafter set forth;

     NOW, THEREFORE, in consideration of the foregoing, the mutual covenants and
agreements herein contained, and other good and valuable consideration, the
receipt and sufficiency of which is hereby acknowledged, the Corporation and the
Executive hereby agree, and amend and restate the Prior Agreement in its
entirety, as follows:

ARTICLE ONE

Section 1. Employment. This Agreement is not an agreement of employment and
nothing herein shall be deemed to confer on the Executive any right to continued
employment with the Corporation or limit in any way the right of the Corporation
to terminate such employment. The

 



--------------------------------------------------------------------------------



 



benefits provided under this Agreement are not part of any salary reduction plan
or an arrangement deferring a bonus or a salary increase.

ARTICLE TWO

Section 2.1. Normal Retirement Benefits. (A) Generally. If the Executive
continues in employment with the Corporation until his sixty-fifth (65th)
birthday (the “Normal Retirement Date”), subject to Section 2.1(B) below, he
shall be entitled to a retirement benefit (the “Normal Retirement Benefit”)
commencing on the first day of the month next following his actual retirement
and ending with the monthly payment preceding his death, payable monthly in the
annual amount of sixty-five percent (65%) of his Benefit Computation Base
(defined in Section 2.2), multiplied by a fraction, not to exceed one (1), the
numerator of which is the actual number of months of the Executive’s employment
with the Corporation (including partial months for month of hire and month of
termination) plus sixty-six (66) and the denominator of which is three hundred
(300) months, and reduced by:



  (1)   fifty percent (50%) of the Executive’s Primary Social Security
retirement benefit estimated as of the Normal Retirement Date based on the
Social Security retirement benefit formula assuming level future earnings based
on his Benefit Computation Base in effect on the date of termination of the
Executive’s employment with the Corporation;     (2)   the annual amount of
benefits payable to the Executive, stated as a life annuity commencing at the
Normal Retirement Date, from the tax-qualified defined benefit pension plan
maintained by the Corporation (such plan, as it may hereafter be amended,
restated, otherwise modified or replaced, is hereinafter referred to as the
“Pension Plan”);

2



--------------------------------------------------------------------------------



 





  (3)   the annual amount of benefits payable to the Executive, stated as a life
annuity commencing at the Normal Retirement Date, which is the actuarial
equivalent (determined as described below) at the date of determination of the
Normal Retirement Benefit, of that portion of the Executive’s account balances
attributable to contributions by the Corporation to any and all qualified
defined contribution plans maintained by the Corporation; and     (4)   the
annual amount of benefits payable to the Executive, stated as a life annuity
commencing at the Normal Retirement Date, attributable to contributions by the
Corporation (but not any amounts attributable to deferrals or contributions by
the Executive) from any other qualified or non-qualified retirement plan or
agreement maintained or entered into by the Corporation.

Whenever an “actuarial equivalent” is required to be determined under this
Agreement, such actuarial equivalent shall be determined in the manner provided
for determining actuarial equivalents under the Pension Plan; provided however
that such manner of determination shall be no less favorable to the Executive
than that prescribed for determining actuarial equivalents under the Pension
Plan as in effect on the date of this Agreement.



      (B)     Normal Retirement Benefit if Executive is Married. Notwithstanding
anything to the contrary in Section 2.1(A) or elsewhere, if and for so long as
the Executive is married, the Normal Retirement Benefit shall be the actuarial
equivalent of benefit that would otherwise be provided in the form of a single
life annuity as described in 2.1(A) above, but provided in the form of a joint
and survivor annuity for the benefit of the Executive and his spouse with
continuation of one hundred percent (100%) of the lifetime benefit to the
survivor, calculated in a manner consistent with provisions of the Pension Plan
providing for joint and survivor annuity benefits.

Section 2.2 Benefit Computation Base. The Executive’s Benefit Computation Base
for purposes of Section 2.1(A) shall be the average of the Executive’s
compensation from the Corporation for the five (5) consecutive calendar years
during the ten (10) years preceding the Executive’s termination of employment
with the Corporation in which such compensation is the highest (excluding all
years of the Executive’s employment by the Corporation after the year in which
the Normal Retirement Date occurs). For the purposes of this Agreement,
compensation shall mean the amount actually paid or made available to the
Executive during a calendar year as

3



--------------------------------------------------------------------------------



 



remuneration of a kind or nature reported by the Corporation on the Executive’s
W-2. Compensation shall also include annual bonuses, any contributions made on
behalf of the Executive by the Corporation pursuant to a salary reduction
agreement under Internal Revenue Code Sections 125, 129 and/or 401(k), and any
and all other amounts that would have been reportable by the Corporation on the
Executive’s W-2 but for deferral of payment of such amounts under any agreement
or plan or program (other than the Pension Plan), including any voluntary
deferrals and any deferrals required or mandated by the terms of any agreement
or plan or program of the Corporation or action of its Board of Directors.
Compensation shall not include any amounts available to the Executive pursuant
to any Stock Option, Stock Appreciation Right, or Senior Management Long Term
Incentive Plans of the Corporation.

Section 2.3 Accrued Benefit. The term “Accrued Benefit” shall mean the Normal
Retirement Benefit (before applying the offsets in clauses (1), (2), (3), and
(4) of Section 2.1(A) above) to which the Executive would be entitled under
Section 2.1(A) commencing at the Normal Retirement Date assuming continuation of
the Executive’s employment with the Corporation until the Normal Retirement Date
based on the Benefit Computation Base on the date the Accrued Benefit is
determined, multiplied by a fraction not to exceed one (1), the numerator of
which is the actual number of months of the Executive’s employment with the
Corporation (including partial months for month of hire and month of
termination) plus sixty-six (66) and the denominator of which is three hundred
(300) months, and reduced by:



      (1) fifty percent (50%) of the Executive’s Primary Social Security
retirement benefit estimated as of the Normal Retirement Date based on the
Social Security retirement benefit formula assuming level future earnings based
on his Benefit Computation Base in effect on the date of termination of the
Executive’s employment with the Corporation;

4



--------------------------------------------------------------------------------



 





      (2) the annual amount of benefits payable to the Executive, stated as a
life annuity commencing at the Normal Retirement Date, from the Pension Plan;  
      (3) the annual amount of benefits payable to the Executive, stated as a
life annuity commencing at the Normal Retirement Date, which is the actuarial
equivalent, at the date of determination of the Accrued Benefit, of that portion
of the Executive’s account balances attributable to contributions by the
Corporation to any and all qualified defined contribution plans maintained by
the Corporation; and         (4) the annual amount of benefits payable to the
Executive, stated as a life annuity commencing at the Normal Retirement Date,
attributable to contributions by the Corporation (but not any amounts
attributable to deferrals or contributions by the Executive) from any other
qualified or non-qualified retirement plan or agreement maintained or entered
into by the Corporation.

Section 2.4 Optional Forms of Payment. In lieu of the life annuity payments
provided either (i) in Section 2.1 above (life annuity payments and joint and
survivor annuity payments as described in Section 2.1 above are hereinafter
referred to as payments made in the “Normal Form”), or (ii) as an Accrued
Benefit under this Agreement, the Executive may elect, in writing, in a form
acceptable to the Corporation, an optional form of payment which shall be the
actuarial equivalent of payments that would otherwise be made in the Normal
Form, and which shall be (x) any optional form which is made available under the
terms of the Pension Plan or (y) a single lump sum payment, provided that such
election shall become effective only on the earlier of (A) the first anniversary
of the date the election is made, or (B) if the Executive dies before such
anniversary, on the date immediately before his death.

5



--------------------------------------------------------------------------------



 



Section 2.5 Vesting. The Executive, having completed more than five (5) years of
employment with the Corporation, has a vested interest in the Accrued Benefit
payable under this Agreement.

ARTICLE THREE

Section 3.1 Beneficiary. In the event of the death of the Executive, any
payments to be made to the Executive hereunder after the date of his death
(“Remaining Payments”) shall be made to the Executive’s Beneficiary, as defined
below, and in such case all references to “Executive” herein shall, where
applicable, apply to the Beneficiary. The Executive may name one or more
beneficiaries (each, a “Beneficiary”) in writing to the Corporation. If no
Beneficiary is so named or if no named Beneficiary is living at the time a
payment is due, that payment and all subsequent payments shall be made, when
otherwise due, to the Executive’s estate, which shall be the “Beneficiary” for
purposes of this Agreement.

ARTICLE FOUR

Section 4.1 Disability Prior to Retirement. No disability benefits will be paid
under this Agreement. If the Executive’s employment is terminated or suspended
by reason of mental or physical disability, disability benefits may be paid to
the Executive pursuant to insurance provided by the Corporation pursuant to a
separate policy, plan or agreement. Upon the later of (x) termination of any
such other disability benefits or (y) the Normal Retirement Date, payment to the
Executive of his Accrued Benefit (determined as of the date of disability) shall
commence and such payment shall be made in the form provided in Section 2.4. If,
following termination or suspension of the Executive’s employment by reason of
disability, the Executive resumes employment with the Corporation in the
position he held immediately prior to the onset of disability, this Agreement
shall continue in full force and effect as if no such disability or

6



--------------------------------------------------------------------------------



 



termination or suspension of employment had occurred. For the purposes of the
numerator of the fractions in Sections 2.1 and 2.3, the Executive’s period of
disability shall be treated as a period of employment with the Corporation.

ARTICLE FIVE

Section 5.1 Termination of Employment Prior to Normal Retirement Date. If the
Executive’s employment with the Corporation is terminated prior to the Normal
Retirement Date for any reason, the Executive shall be entitled to benefits in
the amount of the Accrued Benefit determined as of the date of termination of
his employment (“Early Retirement Benefits”) payable (x) in the Normal Form
commencing at the Normal Retirement Date or (y) to the extent so elected by the
Executive, in any other form permitted under Section 2.4 and commencing at such
other time as may be permitted under Section 5.2 below, subject to such
adjustment as may be provided under Section 5.2 below.

Section 5.2 Early Payment. By written notice to the Company, the Executive may
elect to have the Corporation commence payment of Early Retirement Benefits at
any time after the Executive has both attained age fifty-five (55) and
terminated employment with the Corporation or at any earlier time for
commencement as the Corporation, in its discretion, may approve. Early
Retirement Benefits shall be in the amount(s) determined in accordance with
Section 5.1, but further reduced (1) by one-quarter of one percent (.25%) per
month for each month or partial month (up to sixty (60)) between the date of
commencement of Early Retirement Benefits and the Executive’s sixty-fifth (65th)
birthday and (2) by one-half of one percent (.50%) per month for each month or
partial month between the date of commencement of Early Retirement Benefits and
the date of the Executive’s sixtieth (60th) birthday.

7



--------------------------------------------------------------------------------



 



Section 5.3 Payment. Benefits payable under this Article Five shall be paid in
the Normal Form or in any other manner elected by the Executive and permitted
under Section 2.4.

Section 5.4 Forfeiture. Notwithstanding anything to the contrary herein,
benefits under this Agreement shall be forfeited and all rights of the Executive
and his Beneficiary shall become null and void if the Executive’s employment is
terminated for Cause. For the purposes of this Section 5.4, the term “Cause”
shall have the meaning given such term in the Amended and Restated Severance
Agreement dated January 1, 2003 between the Corporation and the Executive.

ARTICLE SIX

Section 6.1 Assignment. No right to payment of any amount under this Agreement
may be assigned, pledged, or encumbered, nor shall any such right or other
interest in amounts payable under this Agreement be subject to any attachment,
garnishment, execution or other legal process.

ARTICLE SEVEN

Section 7.1 Participation in Other Plans. Nothing contained in this Agreement
shall be construed to alter, abridge, or in any manner affect the rights and
privileges of the Executive to participate in and be covered by any pension,
profit-sharing, group insurance, bonus or any other employee plan or plans which
the Corporation may have or hereafter have.

Section 7.2 Alternative Benefit under the SERP Plan. Without limiting the
foregoing, and notwithstanding anything to the contrary in the Banknorth Group,
Inc. Supplemental Retirement Plan (as the same may be amended, restated,
otherwise modified or replaced, the “SERP Plan”), including, without limitation,
Article Three thereof, if on the date that benefits become payable under this
Agreement, the actuarial equivalent of the aggregate amount of the benefits
payable to

8



--------------------------------------------------------------------------------



 



the Executive under the terms of this Agreement is less than the actuarial
equivalent of the aggregate amount of the benefits to which the Executive would
be entitled under the SERP Plan if he were a “Participant” (as defined in the
SERP Plan) in the SERP Plan (such amount, the “Alternative Benefit”), the
Executive shall be entitled to benefits payable in accordance with the terms of
this Agreement but in an aggregate amount equal to the actuarial equivalent of
the Alternative Benefit instead of in an aggregate benefit amount determined
under this Agreement.

ARTICLE EIGHT

Section 8.1 Funding. The Corporation shall have the right, in its discretion, at
any time and from time to time to insure or otherwise provide for the
obligations of the Corporation under this Agreement or to refrain from same, and
to determine the extent, nature and method thereof, including the establishment
of one or more trusts. Should the Corporation elect to insure this Agreement, in
whole or in part, through the medium of insurance or annuities, or both, the
Corporation shall be the owner and beneficiary of the policy. At no time shall
the Executive be deemed to have any right, title or interest in or to any
specified asset or assets of any such trust or escrow arrangement, including,
without limitation, any insurance or annuity or other contracts or proceeds
therefrom. No such policy, contract or other asset shall in any way be
considered to be security for the performance of the Corporation’s obligations
under this Agreement. The Executive agrees that, if the Corporation purchases a
life insurance or annuity policy on his life, he will sign any papers that may
be required for that purpose and undergo any medical examination or tests which
may be necessary, and otherwise reasonably cooperate with the Corporation in its
efforts to secure any such policy.

9



--------------------------------------------------------------------------------



 



Section 8.2. No Trust. Nothing herein and no action taken pursuant hereto shall
create or be deemed to create any trust or fiduciary relationship between the
Corporation and the Executive, his Beneficiary, or any other person.

ARTICLE NINE

Section 9.1 Reorganization. The Corporation shall not merge with or consolidate
into or with another corporation or other entity, or reorganize, or sell
substantially all of its assets to another corporation, firm, or person unless
and until such succeeding or continuing corporation, firm or person agrees to
assume and discharge the obligations of the Corporation under this Agreement.
Upon the occurrence of any such merger, consolidation, reorganization, or sale,
the term “Corporation” as used in this Agreement shall be deemed to refer to
such successor, assignee, or survivor or successor Corporation, firm or person.

ARTICLE TEN

Section 10.1 Binding Effect. This Agreement shall be binding upon and inure to
the benefit of the Executive and his Beneficiary and the Corporation and any
successor organization which shall succeed to substantially all of its assets
and business without regard to the form of such succession.

Section 10.2 Corporation. As used in this Agreement, the term “Corporation”
shall mean Banknorth Group, Inc., and any entity that from time to time is
aggregated with Banknorth Group, Inc., its successors and assigns, under
Sections 414(b), 414(c), 414(m), 414(n) or 414(o) of the Internal Revenue Code
of 1986, as amended. For the purpose of determining the Executive’s period of
employment with the Corporation as required hereunder, the term “Corporation”
shall also include any predecessor of the Corporation.

10



--------------------------------------------------------------------------------



 



ARTICLE ELEVEN

Section 11.1. Communications. Any notice or other communication required or
permitted to be given under this Agreement shall be in writing and shall be
deemed given (i) when delivered or refused if sent by hand during regular
business hours, (ii) three (3) business days after being sent by United States
Postal Service, registered or certified mail, postage prepaid, return receipt
requested, (iii) on the next business day when sent by reputable overnight
express mail service that provides tracing and proof of receipt or refusal of
items mailed, or (iv) when received by the addressee if by telecopier
transmission addressed to the Corporation or Executive, as the case may be, at
the address or addresses set forth below or such other addresses as the parties
may designate in a notice given in accordance with this Section.

To the Corporation:

  Banknorth Group, Inc. Two Portland Square Portland, ME 04112

To the Executive:

  William J. Ryan 6 Hemlock Drive Cumberland Center, ME 04021

ARTICLE TWELVE

Section 12.1 Claims Procedure Generally. Any claim for benefits under this
Agreement (“Claim”) shall be made by written notice (x) describing the basis for
the Claim and (y) submitted to the Corporation within six months after the date
on which such benefit is claimed to have been due. Within sixty (60) days after
its receipt of a Claim, the Corporation shall respond to the Executive (or, if
applicable, Beneficiary) by written notice of its determination to approve or
deny the same, which notice, in the case of any denial, shall further set forth
in reasonable

11



--------------------------------------------------------------------------------



 



detail the basis for denial, specific reference to the Plan provisions on which
the denial is based, steps to be taken to have the denial reviewed and, if
applicable, a description of any additional material needed to be provided by
the Executive. The Executive may, in his discretion, elect to treat any failure
of the Corporation to respond to a Claim within the time period set forth above
as denial.

Section 12.2 Review. If a Claim is denied, the Executive may obtain a review of
the denial by written request for review (x) describing the basis for his
determination that denial was erroneous and (y) submitted to the Corporation
within sixty (60) days after the date of denial or deemed denial of the Claim
pursuant to Section 12.1 above, as applicable. Within sixty days (60) following
the Corporation’s receipt of a request for review, the Corporation shall review
the Claim (together with any supporting documents or other written materials
reasonably related to the request and submitted therewith) and give the
Executive written notice of its determination to approve or deny the same, which
notice, in the case of any denial, shall further set forth in reasonable detail
the basis for denial. No determination of the Corporation shall be deemed to
preclude further action by the Executive (or, if applicable, Beneficiary) with
respect to the Claim.

ARTICLE THIRTEEN

Section 13.1 Withholding. The Corporation shall be entitled to withhold from
payment of benefits hereunder any federal, state or local withholding or other
taxes, or charge from time to time required to be withheld.

ARTICLE FOURTEEN

Section 14.1 Entire Agreement; Amendment. This Agreement constitutes the entire
agreement between the parties with respect to the subject matter hereof and
supercedes all prior

12



--------------------------------------------------------------------------------



 



agreements written or oral with respect to its subject matter. This Agreement
may be amended only by a written agreement signed by the parties hereto.

Section 14.2 Governing Law. This Agreement shall be governed by and construed
and enforced in accordance with the laws of the State of Maine.

Section 14.3 Severability. Each provision of this Agreement is intended to be
severable and the invalidity, illegality, or unenforceability of any portion of
this Agreement shall not affect the validity, legality, and enforceability of
the remainder.

     IN WITNESS WHEREOF, the Corporation and the Executive have caused this
Agreement to be executed as an instrument under Seal as of the date and year
first above written.

          BANKNORTH GROUP, INC., f/k/a     PEOPLES HERITAGE FINANCIAL     GROUP,
INC.       /s/ Susan G. Shorey   By: /s/ Cynthia H. Hamilton

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

Witness   Its:         Executive Vice President       /s/ Susan G. Shorey   /s/
William J. Ryan

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

Witness   William J. Ryan

13